Citation Nr: 0006211	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an inner ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
August 29, 1973 to October 18, 1973, when he was discharged 
for reason of unsuitability due to a character and behavior 
disorder.  This case comes before the Board on appeal of 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi which 
denied the appellant's claim of entitlement to service 
connection for an inner ear disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's August 1973 entrance into service 
examination indicated that he was suffering from fungal 
external otitis.

3.  The evidence does not establish that the appellant 
currently has any inner ear disorder that is related to 
service.  The appellant's single in-service instance of a 
diagnosis of probable otitis media has not been shown to have 
resulted in any residuals or to have resulted in symptoms 
that were other than acute and transitory.  The appellant has 
submitted no evidence showing any continuing or existing 
inner ear pathology that is related to service, nor has he 
submitted any evidence showing a current diagnosis or 
treatment for any ear disorder.


CONCLUSION OF LAW

A well-grounded claim of service connection for an inner ear 
disorder has not been presented and the claim is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

It is noted that there are some Social Security 
Administration (SSA) records that are not on file.  Those 
records, while showing disabling manifestations at the time 
of the award of disability benefits (in March 1994) would not 
show the etiology or onset of the pathology necessary for 
considerations of service connection.  Thus, as those records 
are not indicated for consideration of this issue, the Board 
concludes that a decision as to the inner ear disorder can be 
undertaken without obtaining those records.  See e.g. Holoway 
v. Brown, 4 Vet. App. 454 (1993).  Furthermore, the SSA 
documents that are of record indicate that the appellant was 
awarded disability benefits on the basis of a diagnosis of 
mental retardation; the physical complaints and diagnoses 
noted in the SSA documents included joint pain, 
osteoarthritis, back problems, a head injury, dizziness, 
gunshot wounds, vision and hearing difficulties, hypertension 
and sinus problems.  There is no indication of the existence 
of any continuing or chronic otitis media or any inner ear 
disorder. 

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that he suffered in-service from an 
inner ear condition for which he received treatment and that 
he continues to suffer from an inner ear disorder as a 
consequence of the alleged in-service pathology.  He 
testified at his personal hearing, conducted at the RO in 
October 1998, that he had inner ear trouble while he was on 
active duty and that it caused him a lot of pain such that he 
was unbalanced and dizzy all the time.  See Hearing 
Transcript p. 2.  The appellant also testified that he 
continued to have headaches and to feel dizzy and unbalanced 
all the time, but that he did not receive any medical 
treatment for an ear condition between his discharge from 
service in 1973, and sometime in the early 1990s, when he 
sought treatment at a VA facility.  See Hearing Transcript 
pp. 3-5.  He stated that he had had ear trouble before 
service for which he was treated by family members with some 
sort of ear drops.  The appellant also contended that the ear 
problem was worsened by his service and that he was 
discharged because of his inner ear trouble.  See Hearing 
Transcript pp. 6-9.

Review of the service medical records reveals that the 
appellant was found to be suffering from a fungal external 
otitis at the time of his entrance examination on August 23, 
1973.  He denied any ear, nose or throat difficulties on the 
associated report of medical history.  Twelve days after his 
entrance into service, the appellant was reassigned from his 
training platoon to a conditioning unit in order to lose 
weight and improve strength; approximately three weeks later, 
he was recommended for discharge due to a character and 
behavior disorder.  On September 24, 1973, the appellant 
sought medical treatment for complaints of an infected right 
ear; he stated that he had had this problem before and had 
been treated by a civilian doctor with medication.  There was 
no note of any complaints concerning loss of balance or 
dizziness.  On physical examination, the ear was obscured; 
the assessment was probable otitis media.  There were no 
subsequent complaints of, or treatment for, any ear 
condition.  None of the service medical records contain any 
reference to a physical problem as the cause of the 
appellant's discharge, rather it was his maturity level and 
lack of motivation that led to the unsuitability discharge 
recommendation of October 1, 1973.

The appellant has not provided any information concerning 
treatment for an inner ear disorder after service.  The only 
post-service medical records in evidence indicate that the 
appellant was treated at a VA facility in early 1996.  His 
main complaint was of low back pain.  He was noted to have 
chronic gastroesophageal reflux (GER) symptoms and to state 
that he needed to be seen for anxiety.  Information 
concerning the appellant's family and medical history was 
recorded; there was no indication of any history of, or 
complaints of, any inner ear disorder or any ear infections.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of 
proof of a present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  The veteran has the burden to bring 
evidence to render plausible that an underlying disability, 
which can account for symptoms alleged, currently exists or 
that the symptoms themselves are medically verifiable and 
constitute disabilities for which he is claiming service 
connection in order to establish a well grounded claim.  The 
evidence in this case shows no conclusive evidence of the 
diagnosed existence of any inner ear disorder or any chronic 
ear disorder of any kind and denial of the claim could be 
warranted on the basis that the claim is not well-grounded 
because there is no current disability, i.e., there is no 
diagnosis of any inner ear pathology.  

Furthermore, there is no evidence of any aggravation of the 
pre-service external fungal otitis or evidence that 
demonstrates any current symptomatology linked to the single 
in-service instance of probable otitis media.  The appellant 
has not provided any medical evidence, except the statement 
of his opinions contained in his written statements and his 
testimony to establish that he suffers from any inner ear 
disorder and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, there is no medical evidence which indicates 
that the appellant incurred any chronic inner ear disorder 
during service, and such would be required to make the claims 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  While 
the appellant did receive treatment on one occasion for 
probable otitis media during his 49 days of active duty, 
there is no medical evidence of record to establish that the 
condition was other than acute and transitory.  When the 
appellant was recommended for discharge for reason of 
unsuitability on October 1, 1973, it was noted in the service 
medical records that the appellant did not have any mental or 
physical condition that would warrant his discharge from 
military service for reason of physical disability.  He has 
presented no evidence that any inner ear disorder was 
clinically present within the presumptive period; medical 
evidence dated more than twenty years after service does not 
reveal any history of treatment for any inner ear disorder.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The current 
medical evidence of record does not demonstrate that the 
appellant currently suffers from any inner ear disorder.  
Thus, the claim for service connection for an inner ear 
disorder must be denied as not well-grounded.  Where there is 
no medical evidence demonstrating that the claimed disorder 
currently exists, the claim is not well-grounded.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where a claim is not well-grounded it 
is incomplete, and the VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The Board finds in this case that the RO 
fulfilled its obligation to the appellant in its April 1997 
rating decision and in its September 1999 Supplemental 
Statement of the Case (SSOC) in which the appellant was 
informed that there was no clinically demonstrated inner ear 
disorder or any diagnosis of a current inner ear disorder.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  

Moreover, there is no indication that there are any available 
records which would make the claim well-grounded.  Further as 
the evidence needed to well-ground this claim is essentially 
similar to that needed to allow it, the appellant has been 
informed as to what is needed.  We have reviewed the 
contentions concerning Manual provisions and development.  
Appropriate development was conducted, as has been noted.  
Further development of not-well-grounded claims is precluded.  
See Morton v. West, 12 Vet. App. 477 (1999).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any inner ear 
disorder, and since he has failed to present competent 
medical evidence that his claim of an inner ear disorder is 
plausible, that is, he has failed to present medical evidence 
that links the alleged inner ear disorder to service, the 
claim for service connection for an inner ear disorder must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).




ORDER

A well-grounded claim for entitlement to service connection 
for an inner ear disorder not having been submitted, the 
claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

